Citation Nr: 0027684	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for scabies and essential 
pruritus secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating determination by the RO in 
Columbia, South Carolina.  

In a September 1998 rating decision the RO assigned a 10 
percent evaluation for service-connected angioneurotic edema.

In addition to the foregoing, it appears from a statement 
submitted by the veteran, dated in April 1999, that he seeks 
to establish entitlement to service connection for a 
neuropsychiatric disorder.  This matter does not appear to 
have been addressed by the RO, and since it is not 
inextricably intertwined with the issue on appeal, it is not 
properly before the Board at this time.  Therefore, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in the Republic of Vietnam.

3.  Medical records do not provide evidence or opinion that 
the veteran's claimed scabies and essential pruritus, first 
demonstrated many years after discharge from service, are 
etiologically related to the veteran's service in Vietnam or 
claimed exposure to Agent Orange during service.


CONCLUSION OF LAW

The claim of service connection for scabies and essential 
pruritus as secondary to herbicide exposure is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  1116, 
5107, 7104 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in June 1967, the veteran 
was seen for symptoms associated with angioneurotic edema, 
including enuresis, gastrointestinal dysfunction, chronic 
fatigue and mild insomnia.  The remaining records are 
negative for complaints, findings or treatment associated 
with scabies, essential pruritus or any other skin disorder 
and the clinical evaluation of the veteran's skin was normal 
on service discharge examination in June 1968.  A review of 
his DD Form 214 discloses that he served on active duty in 
the Republic of Vietnam during the Vietnam era.

Of record are post-service VA and private treatment records 
and examination reports which primarily show periodic 
treatment of the veteran beginning in 1968 for episodes of 
edematous pruritic swelling of the lips, back, eyes and face 
diagnosed as angioneurotic edema and urticaria.  In July 1968 
the veteran was treated for a skin rash on his lower abdomen, 
thigh and "paranatal" area that was treated with powder and 
cream.

The Board notes that the RO granted service connection for 
angioneurotic edema by a rating decision dated in July 1969 
immediately following the veteran's discharge from active 
service.  

Additional VA outpatient treatment records show that in 
November 1993 the veteran was evaluated for complaints of 
rash on the lower legs that became very pruritic with heat or 
taking a shower.  The clinical impression was possible 
scabies.  In May 1995 the veteran was evaluated for 
complaints of itching for several years which occurred 
primarily during hot weather, especially after showering.  
The veteran had changed soaps without relief.  He reported 
that the itching began after he dried himself off and lasted 
off and on during the night.  Each episode only lasts a few 
minutes and usually occurred on the legs, stomach, and chest 
but not all at the same time.  He denied any rash or food 
allergies.  Examination showed no rash and there were no 
"tracks in flexures."  The skin was not excessively dry.  
There were excoriations on the abdomen and back.  The 
clinical impression was essential pruritus.  In June 1998 the 
veteran was evaluated for complaints of itching on the legs, 
chest, stomach, and arms.  There was no rash or skin lesions 
noted.  There were scattered excoriations noted on the arms, 
legs, chest and abdomen.  The clinical impression was 
essential pruritius.  

Additional evidence submitted in support of the claim 
includes several lay statements from the veteran attempting 
to establish incurrence of his skin disorders in service.  
The veteran stated that he was exposed to Agent Orange in 
service and that after service discharge he began having a 
bad reaction.  He indicated that he developed a severe nerve 
problem and that his face would swell and he would get 
"knots on his back as big as golf balls."  He stated that 
more recently he longer experienced the swelling and knots 
but did have occasional itching.  

On VA examination in August 1998 the veteran gave a history 
of swelling of the face, eyes and lips and itching all over 
his body especially the chest, abdomen, back, legs and face.  
The swelling and itching started in 1968 while he was in 
Vietnam.  He believed that he was allergic to Agent Orange 
and that doctors at that time told him this.  Since service 
he has continued to have these attacks which come on suddenly 
at least twice a week, lasting more than one hour.  He takes 
Cyproheptadine which helps.  He has had no trouble breathing 
at any time when he has the attacks, but could not show his 
face because it was so bloated.  The veteran also reported 
jerking and jumping suddenly for no apparent reason.  He 
described feeling like he had " a thousand ants crawling" 
inside both legs.  He had no known allergies and examination 
of the skin showed no rash was visible.   The veteran had 
dryness with some exfoliation of the skin of the fingers and 
the skin appeared dry all over.  The clinical impression was 
allergic reaction versus angioneurotic edema.  The examiner 
noted the veteran's recurrent attacks since leaving service 
although he was not exposed to any chemicals at present.  


Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in Vietnam during specified periods of 
herbicide use may be presumed to have disability incurred in 
service if the veteran suffers from one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(e).  See McCartt v. 
West, 12 Vet. App. 169 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Where, however, the issue involves such a question of 
medical causation, competent evidence which indicates that 
the claim is plausible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board observes that, since the time of the veteran's 
discharge from service, he has received varying dermatologic 
diagnoses, including angioneurotic edema, urticaria, and most 
recently scabies and essential pruritus.  However, none of 
these pathologies represent a disease or disability for which 
service connection might presumptively be granted on the 
basis of herbicide (that is, Agent Orange) exposure in the 
Republic of Vietnam.  Scabies and essential pruritus are not 
diseases listed at 38 C.F.R. § 3.309(e).  Thus, they are not 
presumed by VA to be etiologically related to exposure to 
herbicide agents used in Vietnam, and the regulatory 
presumption created by 38 C.F.R. § 3.309(e) does not apply in 
the veteran's case.  At no time has the veteran been shown to 
suffer from chloracne or any other acneiform disease 
consistent with chloracne, either in service, or within the 
first year following service discharge.  38 C.F.R. § 3.309 
(1998).  Absent objective evidence of some disease or 
disability for which service connection might be granted on a 
presumptive basis, the veteran is not entitled to the 
inservice presumption of exposure to an herbicide agent.  
McCartt, supra.

Furthermore, there is no competent evidence of record that 
the veteran's skin disorders are due to Agent Orange.  His 
contentions, in this regard, are entirely unsupported by 
competent medical evidence.  Thus, the Board concludes that 
the veteran has not submitted any medical evidence in support 
of his contentions that herbicide exposure during service 
actually played a causative or contributory role in his 
scabies or essential pruritus. 

The veteran argues that he experiences itching and swelling 
that is the result of his active service.  Service medical 
records reflect treatment for angioneurotic edema during 
active service.  However, the record shows that he was 
separated from service with a "normal" clinical evaluation of 
the skin.  Also there is no competent evidence of a nexus 
between the veteran's skin disorders and active military 
service.  The veteran has alleged continuity of 
symptomatology since his separation from service.  See Arms 
v. West, 12 Vet.App. 188, 198 (1999) (lay statements may be 
competent to identify the existence of an observable skin 
disorder).  However, it is also important to acknowledge that 
many of the veteran's subjective symptoms have already been 
accorded service connection and rated separately.  As 
indicated above, a 10 percent rating has been granted for 
angioneurotic edema/allergic reaction.  Moreover, the recent 
August 1998 VA examination report, does not show that he has 
a diagnosis of a disability manifested by itching and 
swelling other than his service-connected angioneurotic 
edema.  As there is no competent evidence that the scabies or 
essential pruritus were incurred in service, or were related 
to any event of service, the Board finds that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim of service connection.  

The veteran's allegations have also been considered, but his 
statements are not competent evidence of causality.  As a 
layperson, he is not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  LeShore v. Brown, 
8 Vet.App. 406 (1995); Dean v. Brown, 8 Vet.App. 449 (1995).  
However, the Board finds that, as neither scabies nor 
essential pruritus were shown in service, there is no basis 
in the current record upon which to grant service connection.

As the veteran has not presented evidence of a plausible 
claim, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Because the RO also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the veteran in the 
Board denying the claim on the same basis.  Furthermore, 
because the veteran clearly has been advised of the basis for 
the denial of the claim, and the evidence needed to support 
it, the Board finds that the duty to inform has been met.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

As the claim of service connection for a scabies and 
essential pruritus secondary to herbicide exposure is not 
well grounded, the appeal is denied.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The RO assigned a 10 percent evaluation service connection 
for angioneurotic edema by a rating decision dated in 
September 1998.  The veteran indicated disagreement with the 
effective date of that award in a letter to his congressman 
forwarded to the Board in December 1998.  However, a 
statement of the case on this claim has not been issued by 
the RO and a substantive appeal has not been received.  
Subsequently, the case was certified to the Board.  In such 
cases, the appellate process has commenced and that the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of an 
earlier effective date for the 10 percent evaluation for 
angioneurotic edema must be remanded to the RO for additional 
action.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

The RO should furnish the veteran with a 
statement of the case covering the issue 
of entitlement to an earlier effective 
date for the 10 percent evaluation for 
the angioneurotic edema.  The RO should 
assure that the veteran is given notice 
of all steps required to appeal that 
issue, as outlined under 38 U.S.C.A. 
§ 7105 (West 1991).  The veteran must be 
given an opportunity to complete the 
steps necessary to complete the appeal.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 


